780 F.2d 848
Paul K. GRANT, et al., Plaintiffs-Appellants,v.Natalie MEYER, etc., et al., Defendants-Appellees.
No. 84-1949.
United States Court of Appeals,Tenth Circuit.
Dec. 20, 1985.As Amended Jan. 2, 1986.

Before HOLLOWAY, Chief Judge, and BARRETT, DOYLE, McKAY, LOGAN, SEYMOUR and ANDERSON, Circuit Judges.

ORDER

1
This matter comes on for consideration of the Appellants' Petition for Rehearing In Banc.


2
Rehearing by the panel is denied by order of Judge Barrett and Judge Doyle, Judge Holloway voting to grant rehearing.  The Court was polled on the suggestion for rehearing in banc and, that on consideration thereof, the Court orders that rehearing in banc is granted.  Judge Barrett and Judge Doyle vote to deny rehearing in banc.


3
It is further ordered that the mandate issued to The United States District Court for the District of Colorado on the 31st day of July, 1984 is hereby recalled.


4
The opinion of the Court, 741 F.2d 1210, issued on the 31st day of July, 1984 is vacated.


5
The Court, upon its own motion, orders that the case be placed on the January, 1986 Term of Court Calendar to be reheard by the Court in banc on January 30, 1986 at 2:00 p.m. in Division I in Denver, Colorado.


6
The parties are granted leave to file supplemental briefs, not to exceed 25 pages, on or before January 17, 1986.  The briefs may be in typewritten form, an original and nine copies.


7
The judgment entered on the 31st day of July, 1984 is vacated.